EXHIBIT 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Robert T. DeVincenzi, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to my knowledge: (i)the Quarterly Report of LaserCard Corporation on Form10-Q for the period ended September 30, 2009 (the “Report”), fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, and (ii)the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of LaserCard Corporation. Date:November 10, 2009 /s/Robert T. DeVincenzi Robert T. DeVincenzi Chief Executive Officer (Principal Executive Officer)
